


EXHIBIT 10.21


PEOPLES NEIGHBORHOOD BANKDIRECTOR LIFE INSURANCE PLAN
 
INTRODUCTION
 
Peoples Neighborhood Bank (the “Bank”) wishes to attract and retain
highly-qualified directors. To further this objective, the Bank is willing to
divide the death proceeds of certain life insurance policies which are owned by
the Bank on the lives of certain participating directors with their designated
beneficiaries.
 
Article 1
 
Definitions
 
Whenever used in this Plan, the following terms shall have the meanings
specified:
 
“Board of Directors” means the Board of Directors of the Bank.
 
“Director” means a member of the Board of Directors.
 
“Insured” means the individual whose life is insured.
 
“Insurer” means the insurance company issuing the life insurance policy on the
life of the Insured.
 
“Participant” means a Director of the Bank who is designated as a Participant in
Appendix A to the Plan (as the same may be amended from time to time) and elects
in writing to participate in the Plan, and signs a split dollar endorsement for
the Policy under which he or she is the Insured.
 
“Policy” or “Policies” means the individual insurance policy or policies
acquired by the Bank for purposes of insuring a Participant’s life under this
Plan.
 
“Plan” means this Peoples Neighborhood Bank Director Life Insurance Plan.
 
Article 2
 
Participation
 
2.1  Participation. A Participant may commence participation in this Plan
by executing an election to participate and a split dollar endorsement for each
Policy. The split dollar endorsement shall bind the Participant and his or her
beneficiaries, assigns and transferees to the terms and conditions of this Plan.
 
2.2  Termination of Participation. A Participant’s rights under this Plan shall
cease and his or her participation in this Plan shall terminate if and when the
Participant’s directorship terminates for any reason (other than the
Participant’s death while actively serving). In the event that the Bank decides
to maintain the Policy after the Participant’s


Termination of participation in the Plan, the Bank shall be the direct
beneficiary of the entire death proceeds of the Policy.


2.3 Maintaining the Policy and Endorsement Until Death. While the Participant is
actively serving as a Director of the Bank, the Bank shall maintain the Policy
in full force and effect and, in no event shall the Bank amend, terminate or
otherwise abrogate the Participant’s interest in the Policy without the
Participant’s consent, which consent shall not be unreasonably withheld. The
Bank may replace the Policy with a comparable insurance policy to cover the
benefit provided under this Plan if the Bank and the Participant execute a new
split dollar endorsement for the comparable benefit.

 
1

--------------------------------------------------------------------------------

 

Article 3
Policy Ownership/Interest
 
3.1 Participant’s Interest. The Participant or the Participant’s assignee shall
have the right to designate the beneficiary of death benefit equal to $50,000;
provided that the Participant was a director of the Bank as of the date of his
or her death.
 
3.2 Bank’s Interest. Except to the extent provided in Section 2.3 of the Plan,
the Bank shall own the Policies and shall have the right to exercise all
incidents of ownership except that the Bank shall not sell, surrender or
transfer ownership of a Policy so long as a Participant has an interest in the
Policy. With respect to each Policy, the Bank shall be the direct beneficiary of
the remaining death proceeds of the Policy after the Participant’s interest is
determined according to Section 3.1 of the Plan.
 
Article 4
 
Premiums
 
4.1 Premium Payment. The Bank shall pay all premiums due on all Policies.
 
4.2 Imputed Income. The Bank shall annually impute income to each Participant in
the minimum amount required under applicable federal tax law based on the net
death benefit payable to the Participant’s beneficiary during the calendar year.
 
Article 5
 
Assignment
 
Any Participant may assign without consideration all interests in the Policy and
in this Plan to any person, entity or trust. In the event a Participant shall
transfer all of his or her interest in the Policy, all of the Participant’s
interest in the Policy and in the Plan shall be vested in the transferee, who
shall be substituted as a party hereunder, and the Participant shall have no
further interest in the Policy or in this Plan.
 


Article 6
Insurer
 
The Insurer shall be bound only by the terms of the corresponding Policy. Any
payments the Insurer makes or actions it takes in accordance with a Policy shall
fully discharge it from all claims, suits and demands of all persons relating to
that Policy. The Insurer shall not be bound by the provisions of this Plan. The
Insurer shall have the right to rely on the Bank’s representations with regard
to any definitions, interpretations, or Policy interests as specified under this
Plan.

 
2

--------------------------------------------------------------------------------

 

Article 7
Administration and Claim
 
7.1 Administration.
 
The administration of the Plan, the exclusive power to interpret it, and the
responsibility for carrying out its provisions are vested in the Board of
Directors of the Bank, which may, at any time, by resolution of the Board of
Directors, delegate such functions to a committee of the Board of Directors. The
Board of Directors shall have the authority to resolve any question under the
Plan. The determination of the Board of Directors as to the interpretation of
the Plan or any disputed question shall be conclusive and final to the extent
permitted by applicable law.
 
7.2 Claims Procedures.
 
(a) Claims for benefits under the Plan shall be submitted in writing to the
Chairman of the Board of Directors.
 
(b) If any claim for benefits is wholly or partially denied, the claimant shall
be given written notice within a reasonable period following the date on which
the claim is filed, which notice shall set forth:
 
(i)  
the specific reason or reasons for the denial;

 
(ii)  
specific reference to pertinent Plan provisions on which the denial is based;

 
(iii)  
a description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such material or
information is necessary; and

 
(iv)  
an explanation of the Plan’s claim review procedure.

 
If the claim has not been granted and written notice of the denial of the claim
is not furnished in a timely manner following the date on which the claim is
filed, the claim shall be deemed denied for the purpose of proceeding to the
following claim review procedure:
 
(c) The claimant or his or her authorized representative shall have thirty (30)
days after receipt of written notification of denial of a claim to request a
review of the denial by making written request to the Chairman of the Board of
Directors, and may review pertinent documents and submit issues and comments in
writing within such 30-day period.
 
(d) After receipt of the request for review, the Board of Directors shall, in a
timely manner, render and furnish to the claimant a written decision, which
shall include specific reasons for the decision and shall make specific
references to pertinent Plan provisions on which it is based. The decision by
the Board of Directors shall not be subject to further review. If a decision on
review is not furnished to a claimant, the claim shall be deemed to have been
denied on review.
 
(e) No claimant shall institute any action or proceeding in any state or federal
court of law or equity or before any administrative tribunal or arbitrator for a
claim for benefits under the Plan until the claimant has first exhausted the
provisions set forth in this section.

 
3

--------------------------------------------------------------------------------

 

Article 8
Amendments and Termination
 
8.1 Amendment or Termination of Plan. Except as otherwise provided in Section
2.3 of the Plan, the Bank may amend or terminate the Plan at any time.
Article 9
Miscellaneous
 
9.1 Binding Effect. This Plan, in conjunction with each split dollar
endorsement, shall bind each Participant and the Bank, their beneficiaries,
survivors, executors, administrators and transferees and any Policy beneficiary.
 
9.2 Source of Payment The proceeds of the Policies purchased on behalf of Plan
Participants shall be the sole source for the payment of benefits from the Plan;
no other assets of the Bank shall be used for such payments and the Bank shall
have no additional liability for the payment of benefits under the Plan.
 
9.3 No Guarantee of Employment. This Plan is not an employment policy or
contract. It does not give a Participant the right to remain a director of the
Bank, nor does it interfere with the Bank’s right to discharge a Participant
from directorship. It also does not require a Participant to remain a director
nor interfere with a Participant’s right to terminate directorship at any time.
 
9.4 Applicable Law. The Plan and all rights hereunder shall be governed by and
construed according to the laws of the Commonwealth of Pennsylvania, except to
the extent preempted by federal law.
 
9.5 Notice. Any notice, consent or demand required or permitted to be given
under the provisions of this Plan by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party personally, or by mailing the same,
by United States certified mail, postage prepaid, to such party, addressed to
his/her last known address as shown in the records of the Bank. The date of the
mailing shall be deemed the date of such mailed notice, consent or demand.
 
9.6 Entire Agreement. This Plan constitutes the entire agreement between the
Bank and the Participant as to the subject matter hereof. No rights are granted
to the Participants by virtue of this Plan other than those specifically set
forth herein.
 
9.7 Severability. If, for any reason, any provision of this Plan is held invalid
the invalidity shall not affect any other provision of this Plan not held so
invalid, and each such other provision shall, to the full extent consistent with
the law, continue in full force and effect. If any provision of this Plan shall
be held invalid in part, such invalidity shall in no way affect the rest of the
provision, not held so invalid, and the rest of such provision, together with
all other provisions of this Plan shall, to the full extent consistent with the
law, continue in full force and effect.
 
9.8 Headings. The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any provision of this Plan.
 
9.9 Effective Date. The effective date of the Plan is January 1, 2011.
 
 
4

--------------------------------------------------------------------------------

 

I, Alan W. Dakey, President & CEO, of Peoples Neighborhood Bank hereby certify
that this Plan was adopted at a duly held meeting of the Board of Directors of
the Bank.
 
Peoples Neighborhood Bank
 
Date 
Alan W. Dakey





 
5

--------------------------------------------------------------------------------

 

APPENDIX A
Participants




ELECTION TO PARTICIPATE
 
I, ___________________________, hereby elect to become a Participant in the
Peoples Neighborhood Bank Director Life Insurance Plan (the “Plan”) in
accordance with Section 2.1 of the Plan. Additionally, I acknowledge that I have
read the Plan document and agree to be bound by its terms.
 
Executed this ___ day of , 2011.
 
 
Participant
 
Accepted by Peoples Neighborhood Bank:
 
By:
 



 
6

--------------------------------------------------------------------------------

 




